Exhibit 10.2
Separation and Release Agreement


This Separation and Release Agreement (the “Agreement”), by and between
Cardlytics, Inc. (the “Company”) and David Evans (“You” or “Your”) (collectively
referred to as the “Parties”), is entered into and effective as of July 28, 2020
(the “Effective Date”).
1.Termination of Separation Agreement. As of the Effective Date, the Parties
acknowledge and agree that all prior agreements related to separation benefits
or severance, including but not limited to, the Amended and Restated Separation
Pay Agreement between You and the Company dated January 26, 2018 (the
“Separation Agreement”) shall terminate. The termination of the Separation
Agreement does not and will not result in the vesting, acceleration, or
triggering of any employment benefit in Your favor, including, but not limited
to, any post-termination payment obligation or any separation payment or
benefit, or any other right which You may have under the Separation Agreement.
2.Separation Date. You acknowledge and agree that Your employment with the
Company will terminate effective as of September 30, 2020 (the “Separation
Date”).
3.Accrued Salary. On the next regular payroll following the Separation Date, the
Company will pay You all accrued wages, earned through the Separation Date,
subject to all required payroll deductions and withholdings. You are entitled to
these payments regardless of whether or not You sign this Agreement.
4.Separation Payments. Provided that You satisfy the conditions of this
Agreement, including the return of all Company property, and do not revoke this
Agreement, the Company shall:
a.Pay You a separation payment equal to Three Hundred Thousand Dollars and Zero
Cents ($300,000.00), minus all applicable withholdings, including taxes and
Social Security (the “Separation Payment”). The Separation Payment shall be
divided and paid in equal installments (each of which shall constitute a
separate payment for purposes of §409A of the Internal Revenue Code) over a
period of twelve (12) months in accordance with the Company’s current payroll
schedule, beginning on the first Company payroll date that is at least eight (8)
days after You return an executed version of this Agreement to the Company’s
Chief Legal and Privacy Officer, Kirk Somers, located a 675 Ponce de Leon
Avenue, Suite 6000, Atlanta, Georgia, 30308;
b.Pay You a pro-rated portion of Your annual bonus for calendar year 2020, if
any, that would have been payable to You for such calendar year had You remained
employed by the Company for the entire calendar year, calculated by multiplying
the bonus by a fraction, the numerator of which is the number of days in
calendar year 2020 preceding October 1, 2020, and the denominator of which is
365, all as determined in the sole and absolute discretion of the Company (the
“Annual Bonus”). The Annual Bonus, if any, shall be subject to all applicable
withholdings, and shall be paid on the same date the Company pays all such other
bonuses for calendar year 2020;
c.Pay You the bonus You would have earned for the third quarter 2020 based on
the Company’s performance but only if similarly situated executives are actually
paid such a bonus (the “Third Quarter Bonus”). The Third Quarter Bonus, if any,
will be subject to all applicable withholdings, and will be paid on the same
date the Company pays all such other bonuses for third quarter 2020;
d.Allow you to keep the laptop and screens provided to you by the Company,
provided You certify, in writing, on or before the Separation Date that you have
completely wiped-clean and removed all Company documents from your laptop (or
had the Company complete such task);
e.Subject to Your timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
reimburse Your COBRA premium under the Company’s major medical group health plan
on a monthly basis through September 30, 2021, up to a maximum monthly
reimbursement equal to the monthly amount the Company paid for such coverage on
Your behalf prior to the Effective Date; provided, however, that in the event
that You obtain other employment that offers group health benefits, the
Company’s obligation to reimburse such premiums (but not the ability to continue
COBRA coverage at Your sole expense) shall immediately cease when You become
eligible to participate in such group health benefit plan;



--------------------------------------------------------------------------------

Exhibit 10.2
(a) through (e), collectively, constitute the “Separation Benefits”). Because
You are no longer employed, Your rights to any particular employee benefit shall
be governed by applicable law and the terms and provisions of the Company’s
various employee benefit plans and arrangements. You acknowledge that the
Separation Date shall be the date used in determining benefits under all Company
employee benefit plans. The Company’s obligations to provide the Separation
Benefits listed above shall terminate immediately upon any breach by You of this
Agreement or any other post-termination obligations to which You are subject.
Notwithstanding anything to the contrary set forth above, if You breach this
Agreement or any post-termination obligations to which You are subject, You
acknowledge and agree that (i) You shall return to the Company ninety-five
percent (95%) of any amounts You received, were reimbursed, or were paid on Your
behalf under this Section above within ten (10) calendar days after receiving
notice from the Company of such breach, as such amounts are not deemed earned
absent Your compliance with this Agreement, and (ii) the remaining five percent
(5%) shall constitute full and complete consideration sufficient to support
enforcement of this Agreement against You, including, but not limited to,
enforcement of Your release of claims set forth below.
1.Release. In exchange for the consideration set forth above, You release and
discharge the Company[1] from any and all claims or liability, whether known or
unknown, arising out of any event, act or omission occurring on or before the
day You sign this Agreement, including, but not limited to, claims arising out
of Your employment or the cessation of Your employment, claims arising out of or
related to the Separation Agreement, claims arising out of the Employment
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461, claims
for breach of contract, tort, negligent hiring, negligent training, negligent
supervision, negligent retention, employment discrimination, retaliation, or
harassment, as well as any other statutory or common law claims, at law or in
equity, recognized under any federal, state, or local law. You also release any
claims for unpaid back pay, sick pay, vacation pay, expenses, bonuses, claims
arising out of or relating to equity or other ownership interest in the Company,
claims to commissions, attorneys’ fees, or any other compensation. You agree
that You are not entitled to any additional payment or benefits from the
Company, except as set forth in this Agreement. You further agree that You have
suffered no harassment, retaliation, employment discrimination, or work-related
injury or illness, and that You do not believe that this Agreement is a
subterfuge to avoid disclosure of sexual harassment or gender discrimination or
to waive such claims. You acknowledge and represent that You (i) have been fully
paid (including, but not limited to, any overtime to which You are entitled, if
any) for hours You worked for the Company and (ii) do not claim that the Company
violated or denied Your rights under the Fair Labor Standards Act.
Notwithstanding the foregoing, the release of claims set forth above does not
waive Your right to receive benefits under the Company’s 401(k) or pension
plans, if any, that either (a) have accrued or vested prior to the Effective
Date, or (b) are intended, under the terms of such plans, to survive Your
separation from the Company.
2.ADEA/OWBPA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company1 arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”), and the
Georgia Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2 (such
release and waiver referred to as the “Waiver”). You understand and agree that,
(a) this Agreement is written in a manner that You understand; (b) You do not
release or waive rights or claims that may arise after You sign this Agreement;
(c) You waive rights and claims You may have had under the OWBPA and the ADEA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled; (d) You are advised to consult with an
attorney before signing this Agreement; (e) You have twenty-one (21) calendar
days (the “Offer Period”) from receipt of this Agreement to consider whether to
sign it. If You sign before the end of the Offer Period, You acknowledge that
Your decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period. You agree that changes or revisions
to this Agreement, whether material or immaterial, do not restart the running of
the Offer Period; (f) You have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). If You revoke, the
Agreement shall not be effective or enforceable, and You shall not be entitled
to the consideration set forth in this Agreement. To be effective, the
revocation must be in writing and received by the Company’s Chief Legal and
People Officer, Kirk Somers, 675 Ponce de Leon Ave, Suite 6000, Atlanta, Georgia
30308, prior to expiration of the Revocation Period; and (g) this Waiver shall
not become effective or enforceable until the Revocation Period has expired.



--------------------------------------------------------------------------------

Exhibit 10.2
3.No Admission of Liability. This Agreement is not an admission of liability by
the Company.1 The Company denies any liability whatsoever. You and the Company
enter into this Agreement to reach a mutual agreement concerning Your separation
from the Company.
4.Non-Disparagement/Future Employment. You shall not make any disparaging or
defamatory statements, whether written or oral, regarding the Company.1 You
agree that the Company has no obligation to consider You for employment should
You apply in the future.
5.Expense Reimbursement. You agree that, within ten (10) days of the Separation
Date, You will submit a final expense reimbursement statement and supporting
documentation reflecting all business expenses You incurred through the
Separation Date for which You seek reimbursement, if any. The Company shall
review and reimburse You for these business expenses pursuant to its regular
business practice. The Company shall not reimburse You for any business expenses
submitted more than ten (10) days after the Separation Date.
6.Confidentiality. You acknowledge and agree that neither You nor anyone acting
on Your behalf has made or will make any disclosures concerning the existence or
terms of this Agreement to any person or entity, including, but not limited to,
any representative of the media, Internet web page, social networking site,
“blog” or “chat room,” judicial or administrative agency or body, business
entity or association, except: (a) Your spouse; (b) Your attorneys, accountants,
or financial advisors; or (c) any court or government agency pursuant to an
official request by such government agency, court order or legally enforceable
subpoena. If You are contacted, served or learn that You will be served with a
subpoena to compel Your testimony or the production of documents concerning this
Agreement or Your employment with the Company, You agree to immediately notify
the Company’s Chief Legal and People Officer by telephone and as soon as
possible thereafter in writing. If You disclose the existence or terms of this
Agreement pursuant to sub-clauses (a) or (b) of this paragraph, You shall inform
such person or entity (i) of this confidentiality provision, and (ii) to
maintain the same level of confidentiality required by this provision. Any
breach of this provision by such person or entity shall be considered a breach
by You. You may not use this Agreement as evidence, except in a proceeding in
which a breach of this Agreement is alleged.
7.Return of Company Property. Except for the items identified in paragraph 4(d)
above, You shall immediately return to the Company all of the Company’s
property, including, but not limited to, computers, computer equipment, office
equipment, mobile phone, keys, passcards, credit cards, confidential or
proprietary lists (including, but not limited to, customer, supplier, licensor,
and client lists), tapes, laptop computer, electronic storage device, software,
computer files, marketing and sales materials, and any other property, record,
document, or piece of equipment belonging to the Company. You shall not (a)
retain any copies of the Company’s property, including any copies existing in
electronic form, which are in Your possession, custody, or control, or (b)
destroy, delete, or alter any Company property, including, but not limited to,
any files stored electronically, without the Company’s prior written consent.
The obligations contained in this Section shall also apply to any property which
belongs to a third party, including, but not limited to, (i) any entity which is
affiliated or related to the Company, or (ii) the Company’s customers,
licensors, or suppliers.
8.Attorneys’ Fees. In the event of litigation relating to this Agreement other
than a challenge to the Waiver, the prevailing party shall be entitled to
recover attorneys’ fees and costs of litigation, in addition to all other
remedies available at law or in equity.
9.Non-Interference. Notwithstanding anything to the contrary set forth in this
Agreement or in any other agreement between You and the Company, nothing in this
Agreement or in any other agreement shall limit Your ability, or otherwise
interfere with Your rights, to (a) file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission (each a “Government Agency”), (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, (c) receive an award for information
provided to any Government Agency, or (d) engage in activity specifically
protected by Section 7 of the National Labor Relations Act, or any other federal
or state statute or regulation.



--------------------------------------------------------------------------------

Exhibit 10.2
10.Entire Agreement. This (a) Agreement, (b) the Restricted Stock Unit Grant
dated March 24, 2020, (c) the Restricted Stock Unit Amendment dated July 28,
2020, (d) the Covenants Agreement executed by You on August 11, 2014 and (e) the
Confidential Information and Inventions Assignment Agreement executed by You on
August 11, 2014 (collectively items (b), (c), (d), and (e), the “Prior
Agreements”) (collectively the “Agreements”) constitute the entire agreement
between the Parties. The Prior Agreements are incorporated by reference, and
each of the Parties post-termination rights and obligations contained in the
Prior Agreements shall remain in full force and effect, and shall survive
cessation of Your employment. Each of the Parties acknowledge that their
respective post-termination rights and obligations contained in the Prior
Agreements are valid, enforceable, and reasonably necessary to protect the
interests of each Party, and each Party agrees to abide by such obligations.
These Agreements supersede any prior communications, agreements, or
understandings, whether oral or written, between the Parties arising out of or
relating to the subject matter of this Agreement. Other than this Agreement, no
other representation, promise, or agreement has been made with You to cause You
to sign this Agreement.
11.Governing Law/Consent to Jurisdiction and Venue. The laws of the State of
Georgia shall govern this Agreement. If Georgia’s conflict of law rules would
apply another state’s laws, the Parties agree that Georgia law shall still
govern. You agree that any claim arising out of or relating to this Agreement
shall solely and exclusively be (i) brought in the Superior Court of Fulton
County, Georgia, or (ii) brought in or removed to the United States District
Court for the Northern District of Georgia, Atlanta Division. You consent to the
personal jurisdiction of the courts identified above. You waive (i) any
objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or venue, in any action brought in such courts.
12.Voluntary Agreement. You acknowledge the validity of this Agreement and
represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.
13.Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles and scanned images. Each counterpart
shall for all purposes be deemed to be an original, and each counterpart shall
constitute this Agreement.
If the terms set forth in this Agreement are acceptable, please initial each
page, sign below, and return the signed original to the Company on or before the
21st day after You receive this Agreement. You understand that this Agreement
may be revoked by You at any time before expiration of the Offer Period. If the
Company does not revoke and does not receive a signed original on or before the
21st day after You receive this Agreement, then this offer is automatically
revoked, and You shall not be entitled to the consideration set forth in this
Agreement.
[1] For purposes of footnoted section of this Agreement, the term “Company”
includes the Company, the Company’s parents, subsidiaries, affiliates and all
related companies, as well as their respective officers, directors,
shareholders, members, managers, employees, agents and any other
representatives, any employee benefits plan of the Company, and any fiduciary of
those plans.




Cardlytics, Inc. David Evans /s/ Kirk Somers/s/ David EvansKirk SomersDavid
EvansChief of Legal and Privacy OfficerDate: July 28, 2020Date: July 28, 2020


